Citation Nr: 1801803	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  17-41 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied and final claim of service connection for a low back disability.

2. Entitlement to service connection for a low back disability, variously diagnosed as residuals of lumbosacral spinal stenosis and arthrosis, and degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to February 1957, with additional unverified periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2017, the Veteran and his son testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. New and material evidence has been received to reopen a previously denied and final claim of service connection of residuals of lumbosacral spinal arthrosis and stenosis.  

2. The evidence of record does not support a causal nexus between his low back disability and his reported in-service back injury.



CONCLUSIONS OF LAW

1. New and material evidence having been received, the claim of service connection of a low back disability is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. The criteria for service connection of a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the Veteran's February 2015 fully developed claim (VA Form 21-526EZ) provided proper notice with regard to the underlying service connection claim. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  To the extent that that VA Form 21-526EZ did not fully comply with the notice requirements for the portion of the claim which reopens a previously denied and final claim based on new and material evidence, as the Board is granting that portion of the claim below, any failure on VA's part to comply with the duty to notify the Veteran would constitute harmless error.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, military personnel records, hearing testimony, lay statements from the Veteran's former spouse, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. New and Material Evidence

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, even though the RO de facto reopened the claim in its February 2016 rating decision, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue prior to adjudicating the underlying claim.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran seeks to reopen a claim of service connection a low back disability.  
His initial claim for a low back disability was denied in a May 2004 rating decision issued by the RO in Seattle, Washington.  At that time, the claim was denied because the Veteran's service treatment records were silent for a back injury, and his post-service treatment records indicated that he sustained a back injury sometime between 1960 and 1961.  The Veteran did not appeal that decision, and it became final one year later.

The Veteran now seeks to reopen that claim.  In support of his claim, he submitted a statement from his former spouse testifying as to an injury during active service in 1956.  In light of that statement, the Veteran was afforded a VA examination in September 2017, which provided a medical opinion as to any possible nexus to the reported injury during active service.

This evidence is new in that it was not of record at the time of the 2004 denial.  It is also material in that it addresses a deficient portion of the previous claim, namely, an in-service incident and a nexus to service.  See Hodge, supra.  As such, the Board finds that new and material evidence has been submitted, and the claim should be reopened.  To this limited extent, the appeal is granted.  




III. Service Connection

The Veteran seeks service connection for a low back disability, variously diagnosed as residuals of lumbosacral arthrosis and stenosis, and degenerative arthritis of the spine.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the outset, the Board acknowledges that the Veteran has a present low back disability, variously diagnosed as residuals of residuals of lumbosacral arthrosis and stenosis, and degenerative arthritis of the spine.  The record reflects ongoing treatment for a low back disability, and the Veteran underwent surgery for L4-L5 bilateral far lateral discectomy in 1994.  Therefore, the first criteria of service connection, current disability, has been met. 

The Veteran asserts that his present disability is the result of an in-service back injury that occurred in 1956 while using a forklift in a warehouse.  He has testified that he sought treatment on base and was given pain medication at that time.  (See VBMS, Hearing Transcript, 11/3/2017).   His former spouse has also submitted a statement attesting to a back injury during service, which occurred while working in a warehouse, and subsequent prescription of pain medication.  (See VBMS, Buddy/Lay Statement, 4/12/2016).

Here, the Board ultimately concludes that there is insufficient evidence to support a finding that the Veteran sustained a back injury during active service.  A lay person is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Therefore, to the extent that the Veteran has testified that he injured his back using a forklift, that testimony certainly is credible (the Board notes that the Veteran's former spouse's testimony is not competent in this respect as there is no evidence that she was actually present in the warehouse when the reported injury took place; she is only competent to verify that the Veteran later told her of the injury.  The Veteran's son also testified at the Board hearing that he sustained an injury in service, however, he has testified that he did not actually observe the injury, and only noticed it beginning in the 1970's; his knowledge of the alleged injury was garnered from stories from his parents.  Therefore, this testimony is also of limited value in determining whether such an injury occurred). 

Once lay testimony is found to be competent, it must also be assessed as credible.  Here, the Board finds this report on an in-service low back injury to be less than credible.  Particularly, the Board finds that such a report is not supported by the evidence of record, and rather, is contradicted thereby.  Particularly, in his January 1957 separation examination, the Veteran asserted that he had not sustained any injuries during active service, and was, in fact, in good health.  (See VBMS, STR - Medical, 3/10/2014, pp. 16-18).  If the Veteran had sustained an injury with ongoing symptoms in 1956, it is reasonable to expect that he would have reported such an injury upon separation.  Further, the medical evidence of record indicates that in March 1961 he underwent a quadrennial examination to evaluate further fitness for inactive duty, at which point he reported that he had sustained a low back injury approximately one year earlier, the result of a twisting injury sustained while playing golf.  X-rays at that time diagnosed with a herniated nucleus pulposus at L5-S1.  (See VBMS, STR - Medical, 3/10/2014, pp. 33-41).  In light of this contradictory evidence, and the Veteran's own statements in 1957 and 1961, the Board finds that his lay report of an in-service injury is less than credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (giving factors to consider when assessing the credibility of lay evidence, to include facial plausibility; internal consistency; time of creation of evidence; consistency with other evidence; self-interest of bias; and lay statements made during treatment).  

Nonetheless, regardless of the lack of evidence supporting such an in-service injury, the Veteran was afforded a VA examination in August 2017.  At that time, the examiner completed a thorough physical examination of the Veteran and reviewed his medical history, to include his service treatment records, and post-service treatment records, as well as his present medical records and records of his 1994 discectomy.  The examiner then stated that the present disability was less likely than not related to the reported 1956 in-service back injury.  Specifically, the examiner stated given the length of time between service, the back surgery (in 1994), and the present, the length of time was too great to be related.  (See VBMS, C&P Examination, 9/4/2017).  The Board finds this opinion to be persuasive as it was rendered by a medical profession following a physical examination and in contemplation of the Veteran's complete medical history.  

The Board has reviewed the record and found no evidence which would contradict the August 2017 medical opinion.  Here, the Board does acknowledge the Veteran's own statements as to the onset and continuity of symptoms.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, however, as already explained, the weight of the evidence is against finding that he was symptomatic at discharge, and thus continuity since service is not established here.  Moreover, as to nexus, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his present low back disability, especially in light of the VA examiner's conclusions to the contrary and the fact that the evidence fails to demonstrate that he actually sustained an injury during active service.  See id.  Therefore, the Veteran's own opinions are insufficient to overcome the negative etiology opinion rendered by the VA examiner in August 2017.

In sum, the Board finds that the evidence does not support a finding that the Veteran sustained an injury during active service, but rather that he injured his back sometime between 1960 and 1961 while playing golf.  Further, even assuming that the Veteran had sustained an injury to his low back while operating a forklift in 1956, the medical evidence does not support an etiological link between the present disability, and that injury.  As such, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a low back disability is granted.

Service connection for a low back disability is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


